Citation Nr: 1146468	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-35 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from March 1963 to February 1967.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

The Veteran then testified at a hearing at the RO in June 2010, before the undersigned Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  

In June 2011, the Board remanded the claim for a TDIU to the RO, via the Appeals Management Center (AMC), for additional development and consideration.  Additional treatment reports and an examination report were received.  The mandates of the BVA remand were substantially complied with.  In August 2011, the AMC issued a supplemental statement of the case (SSOC) continuing to deny the claim and returned the file to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran is not precluded from obtaining or maintaining substantially gainful employment because of his service-connected PTSD.



CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.16(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2007.  The letter informed him of the evidence required to substantiate his claim and of his and VA's respective responsibilities in obtaining this supporting evidence; this notice also complied with the principles of Dingess.  The notice was provided prior to the initial decision on the claim in January 2008.  Therefore, the Board finds no timing or content deficiencies in the notification provided.  The Veteran has not made any pleading or allegation of insufficient VCAA notice or shown that any such error is unduly prejudicial, meaning outcome determinative of his claim.  As the pleading party, he, not VA, has this burden of proof.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  There is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  A review of the claims file shows that VA has conducted reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim during the course of this appeal.  The RO has obtained available VA treatment records.  The Veteran also submitted additional records and written statements in support of his claim.  

The Board had previously remanded the claim so the AOJ could obtain any outstanding VA outpatient treatment records.  Medical reports were since obtained from the VA Medical Centers (VAMCs) in Reno, Nevada and Boise, Idaho.  As previously noted, there was compliance with this remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall v. West, 11 Vet. App. 268, 271 (1998), violation when the examiner made the ultimate determination required by the Board's remand).  The Veteran reiterated in his July 2011 statement that he had VA outpatient treatment at the Reno VAMC dating back to approximately 2002 or 2003; however, there is no need to further remand for these records since records dated since 2002 at the Reno VAMC are already associated with the claims file.

Next, specific VA medical opinions pertinent to the TDIU issue on appeal were obtained in August 2011, particularly regarding whether his service-connected PTSD renders him unemployable.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report is thorough and adequate.  The VA examiners examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to adjudicate the claim.  See 38 C.F.R. § 3.327(a) (2011); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.

The Board notes that the Veteran's last psychiatric examination was recently provided in August 2011 (four months old) by the AOJ, on remand by the Board.  Id.  There was also compliance with the remand directive for a VA examination and opinion on the effect of his service-connected PTSD on his employability.  See D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Therefore, the Board finds that VA has complied with the duty-to-assist requirements.  38 U.S.C.A. § 5103A.  


II.  Analysis-TDIU

The Veteran contends that his service-connected PTSD is so severe as to preclude him from obtaining and maintaining any employment that is substantially gainful.

A TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.16(a).  Total disability ratings for compensation may be assigned, where there scheduler rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: if there is only one such disability, it must be rated at 60 percent or more, and that; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In determining entitlement to a TDIU, the rater may give consideration to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).  

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, it noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

In the instant case, the Veteran's sole service-connected disability is his PTSD, currently rated as 70-percent disabling.  Therefore, he satisfies the threshold minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In turn, the determinative issue is whether he is unable to return to the workforce and obtain and maintain substantially gainful employment as a consequence of his service connected PTSD.  In this regard, the probative and persuasive evidence of record weighs against this possibility.  

At a VA examination in September 2003, the Veteran reported holding many jobs since service in the Vietnam War.  The Veteran primarily worked a variety of jobs in the casino industry, but also was employed in construction, police work, truck driving, oil rigs and geological exploration.  The Veteran has changed jobs primarily due to frustration working with others, especially with Asian co-workers.  The September 2003 VA examiner diagnosed the Veteran with PTSD.  The examiner noted he changes jobs every few months, is socially isolated and uncomfortable going out in public.  The examiner assigned a GAF score of 50, representative of serious symptoms and impairment in social and occupational functioning.  DSM-IV at 46-47.  

When his PTSD was reassessed by a VA psychiatric examiner in June 2006, it appeared his condition had improved somewhat, indicated by the higher GAF score of 60, which the examiner stated as representative of moderate PTSD symptoms and moderate social and occupational functioning problems.  Id.  However, the Veteran reported that he had left a job in bar tending and dealing the prior week, due to transportation problems, but had since secured new employment.  The Veteran also clarified that he had approximately 160 to 170 jobs over his post-service career.  The examiner found that his poor employment record is secondary to his PTSD; but noted that the reasons are unclear as he is unable to detail what leads to his job losses, although most likely due to his impaired interpersonal relationships.  Similarly, on examination by a VA general examiner in June 2006, that examiner found his PTSD was productive of "significant effects" on his occupational activities, including poor social interactions, difficulty following instructions and increasing absenteeism.  

At the October 2007 VA psychiatric examination, the examiner again assigned his PTSD a low GAF score of 50, for serious symptoms and impairment.  DSM-IV at 46-47.  The examiner remarked he has had "chronic problems" getting along with others in a work environment.  The Veteran reported he was fired or quit 15 times in the prior two years, including at a convenience store because he could not handle some of the tasks.  The Veteran stated he "shoots his mouth off" and gets fired, has trouble understanding his job and cannot get along with coworkers.  

Nonetheless, the Board concludes the opinions provided by the above examiners in September 2003, June 2006 and October 2007 do not serve to establish unemployability.  There is no proffered opinion evidence suggesting his service-connected PTSD precludes his ability to obtain or maintain substantially gainful employment.  Rather, these opinions only confirm he has difficulty maintaining employment, a fact which is recognized by the RO's current assignment of a relatively high 70 percent rating for his PTSD.  

The Court clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty in obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  

A review of his VA treatment records additionally failed to reveal any medical findings that he was unemployable due to his service-connected condition, PTSD.  

However, there is probative evidence against his claim.  The October 2007 VA general examiner provided a medical opinion against his claim for a TDIU, finding "no individual unemployability from the medical standpoint" and that he would be employable for the right kind of job with proper mental health treatment.  

The Board then remanded this claim for a VA examination in order to clarify the current effects of his PTSD.  Subsequently, the AOJ arranged for recent VA examinations in August 2011; these reports provide competent evidence against the notion his PTSD makes him unemployable.  

The August 2011 VA psychiatric examiner again diagnosed PTSD and assigned it a low GAF score of 50, for serious symptoms and impairment.  DSM-IV at 46-47.  This examiner found the evidence does not support a conclusion that the Veteran is unable to work due to PTSD.  The examiner reasoned that "[w]hile the Veteran has had considerable employment difficulties, the reasons for his job losses have been quite varied and difficult to pinpoint solely on his PTSD diagnosis."  The August 2011 VA general examiner similarly confirmed that there are no service-connected medical problems which would preclude the Veteran from obtaining and maintaining substantially gainful employment.  Moreover, these examiners' opinions were predicated on a comprehensive review of his entire medical record and independent physical evaluation.  So these opinions have the proper factual foundation and predicate and, therefore, deserve a lot of probative weight.  See Elkins v. Brown, 5 Vet. App. 474 (1993); Black v. Brown, 5 Vet. App. 177 (1993); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Board has considered the Veteran's assertions that he has repeatedly lost jobs (i.e., was unable to maintain employment) due to the severity of his PTSD symptoms.  He is certainly competent to testify concerning his difficulty maintaining employment due to irritability and inability to get along with others, since these symptoms are readily identifiable by the lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  More importantly, he is not competent to also opine that his PTSD symptoms and functional impairment are so severe as to render him unemployable.  As a layman, without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, especially the severity level of his PTSD disability.  Rather, this necessarily requires appropriate medical findings regarding the extent and nature of his PTSD, as it relates to his ability to obtain and maintain substantially gainful employment.  Id.

In this case, the Board finds that the Veteran's statements are inconsistent with the evidence of record, the Board does not find the Veteran's assertions to be credible in the respect that his PTSD symptoms are productive of unemployability.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in determining whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of a Veteran); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The Board finds that the objective evidence is more probative than his descriptions of the severity of his symptoms.  

The rating of 70 percent rating for his PTSD constitutes VA's recognition that the impairment due to his service-connected PTSD makes it difficult for him to obtain and keep employment.  See again 38 C.F.R. § 4.1 and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The more determinative question, however, is whether he is unable to obtain and retain substantially gainful employment.  For the reasons and bases discussed, the Board finds that the preponderance of the evidence weighs against the Veteran's claim that his service-connected PTSD renders him incapable of securing and following a substantially gainful occupation.  38 C.F.R. § 4.16(a).  Because the evidence on this determinative issue is not in relative equipoise, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. 5107(b); 38 C.F.R. § 4.3.

While the Veteran's PTSD 70 percent rating shows that he meets the threshold percentage requirements for full consideration of a TDIU under 38 C.F.R. § 4.16(a), the probative and persuasive evidence does not show he is unable to obtain and maintain a substantially gainful occupation because of the severity of his service-connected PTSD.  The appeal is denied.


ORDER

The claim for a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


